Kruse, J. (dissenting):
I think that it was a question of fact whether the rapidly revolving basket of the machine in question should have been guarded. It was entirely practicable to guard the machine with a cover, and the accident would have been prevented if the cover had been furnished and used. It can hardly be said that if the cover had been furnished the plaintiff would not have used it.
The Labor Law requires all machinery to be properly guarded. That, of course, does not mean that every piece of shafting or set of cogs or piece of machinery must be covered. But here the plaintiff was required to "work at this machine and to lean over it when in motion in shifting the belt, and it seems to me that under all the circumstances it was a question of fact for a jury to determine whether the defendant failed in its duty in not guarding this machine. (Martin v. Walker & Williams Mfg. Co., 198 N. Y. 324.) .
*11I think a case was made out under the Employers’ Liability Act. The notice specifically states that the machine was uncovered and unguarded, as one of the grounds of negligence. (Martin v. Walker ds Williams Mfg. Co., supra.)
Spring, J., concurred.
Judgment and order reversed and new trial -ordered, with costs to appellant to abide event.